DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mirtain (US 3,442,315, of record) and further in view of Suzuki (EP 1391328, newly cited).  
As best depicted in Figure 2, Mirtain is directed to a tire construction comprising a first, inner carcass ply 19a and a second, outer carcass ply 18a, wherein (a) the cords in carcass ply 19a are inclined between 5 and 45 degrees with respect to the radial direction (corresponds with an angle between 45 degrees and 85 degrees with respect to the circumferential direction) and (b) the cords in carcass ply 18a are substantially radially oriented (Column 2, Lines 7+).  One of ordinary skill in the art at the time of the invention would have found it obvious to use first cords inclined between 65 and 75 degrees and second cord inclined at 90 degrees given the general disclosure detailed above.  It is additionally noted that the language “for a motorized 
Mirtain further teaches the inclusion of breaker 17 formed with cords inclined at low bias angles (Column 3, Lines 50+).  One of ordinary skill in the art at the time of the invention would have recognized such a disclosure as encompassing cords inclined between 0 and 5 degrees as required by the claims.  It is emphasized that such cord angles are commonly recognized as being “low bias angles” in belt layers.
Additionally, it is evident from Figure 2 that a turnup end of said first carcass ply is radially beyond or outward of an inner end of said second carcass ply. 
Lastly, regarding claim 1, while inner ends of the outer carcass ply (second carcass ply) in Mirtain are positioned axially outside a turnup portion of the first carcass ply, it is equally well known to position said inner ends axially inside such a first turnup portion.  Suzuki, for example, recognizes the known use of a plurality of arrangements, including that in which an inner end of the second carcass ply is positioned axially inward of a first carcass turnup portion (Paragraph 5).  More particularly, Suzuki teaches the specific placement of a second carcass ply axially inside a first carcass turnup portion in order to enhance bead rigidity without increasing tire weight (Paragraphs 10 and 11).  Figure 5 specifically depicts an embodiment in which an inner end of second carcass ply 10 is positioned axially inside a first carcass turnup portion 9B and is radially spaced from a bead core or bead wire by a distance H10a.  One of ordinary skill in the art at the time of the invention would have found it obvious to arrange an inner end of the 
With respect to claims 5 and 15, see Figure 5 of Suzuki. 
	Regarding claim 6 and 8, Mirtain teaches the exemplary use of rayon, polyester, and nylon (Column 4, Lines 20-30).
	With respect to claims 7 and 8, fair reading of Mirtain suggests the use of the same material or different materials in respective carcass plies (Column 4, Lines 20+).
   	As to claims 9 and 10, a fair reading of Mirtain suggests the inclusion of at least one breaker layer formed of textile materials (Column 3, Lines 50+).
	Regarding claims 11 and 12, Mirtain is broadly directed to tire constructions comprising at least 2 carcass plies.  One of ordinary skill in the art at the time of the invention would have recognized such a general disclosure as including any number of tire sizes, it being well recognized that tire dimensions are highly dependent on the intended use of the tire (and ultimately the tire size).  Given that the claims are directed to absolute dimensions, one of ordinary skill in the art at the time of the invention would have found the claimed dimensions obvious (the general disclosure of radial tires encompasses a wide variety of topping rubber/skim rubber dimensions) and Applicant has not provided a conclusive showing of unexpected results for the claimed dimensions (sum of adjacent rubbers).    
	With respect to claim 13, aramid represents one of the most well-known and conventional inextensible cord materials (as suggested by Mirtain- Column 3, Lines 52+) used in tire breaker layers.  One of ordinary skill in the art at the time of the invention would have .   
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer 
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        March 11, 2021